Exhibit 10.1

AGENUS

AMENDED AND RESTATED 2009 EQUITY INCENTIVE PLAN

(as of April 8, 2016)

1. Purpose and Eligibility

The purpose of this Amended and Restated 2009 Equity Incentive Plan (the “Plan”)
of Agenus Inc., a Delaware corporation (the “Company”), is to provide stock
options and other equity-based interests in the Company to key employees,
officers, and directors of, and consultants and advisors to, the Company and its
Affiliates who, in the opinion of the Board, are in a position to contribute to
the success of the Company and its Subsidiaries and all of whom are eligible to
receive Awards under the Plan; provided that eligibility to receive Incentive
Stock Options (as defined in Section 4(b)) shall be limited to those individuals
described in Sections 4(a) and
4(b). Any person to whom an Award has been granted under the Plan is referred to
as a “Participant.” Additional definitions are contained in Section 8.

2. Administration

a. Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to determine eligibility for, grant and
amend Awards; to determine, modify or waive the terms and conditions of any
Award; to determine whether Awards will be settled in shares of Common Stock,
cash, other property, other Awards, or a combination thereof; to adopt, amend
and repeal rules relating to the Plan; to interpret and correct the provisions
of the Plan and any Award; and to otherwise do all things necessary or desirable
to carry out the purposes of the Plan. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan or
any Award.

b. Delegation. To the extent permitted by applicable law, the Board may delegate
(i) any or all of its powers under the Plan to one or more committees or
subcommittees of the Board (each, a “Committee”), (ii) to one or more officers
of the Company the power to grant Awards to employees or officers of the Company
or any of its present or future Affiliates and (iii) to such employees or other
persons as it determines such ministerial acts as it deems appropriate. All
references in the Plan to the “Board” shall mean any such other person, persons,
Committee or the Board, as applicable. Discretionary Awards to non-employee
directors will only be granted and administered by a Committee, each member of
which is an “independent director” as defined in the applicable NASDAQ
Marketplace Rules.

3. Stock Available for Awards

a. Number of Shares. Subject to adjustment under Section 3(e), the aggregate
number of shares of Common Stock that may be delivered in satisfaction of Awards
under the Plan is 20,200,000 shares of Common Stock, of which 1,649,460 shares
remain available to grant as of April 8, 2016 and of which 6,000,000 shares
shall become available subject to stockholder approval of the Plan. Up to
6,000,000 shares of Common Stock may be issued in satisfaction of Incentive
Stock Options, but nothing in this
Section 3(a) shall be construed as requiring that any, or any fixed number of,
Incentive Stock Options be awarded under the Plan. For purposes of this

 

1



--------------------------------------------------------------------------------

Section 3(a), the number of shares of Common Stock that may be delivered in
satisfaction of Awards will be determined (i) without regard to any shares of
Common Stock underlying the portion of any Award that expires, becomes
exercisable without having been exercised, terminates, is surrendered or
forfeited to or repurchased by the Company due to failure to vest; (ii) by
treating as having been delivered the full number of shares of Common Stock
covered by any portion of a stock appreciation right (a “SAR”) that is settled
in Common Stock (and not only the number of shares of Common Stock delivered in
settlement) and (iii) by treating as having been delivered any shares of Common
Stock withheld from an Option (as defined in Section 4(a)) or other Award to
satisfy the tax withholding obligations with respect to such Option or other
Award or in payment of the exercise price of such Option. For the avoidance of
doubt, the number of shares of Common Stock available for delivery under the
Plan shall not be increased by any shares of Common Stock that have been
delivered under the Plan that are subsequently repurchased using proceeds
directly attributable to Option exercises. The limits set forth in this
Section 3(a) shall be construed to comply with Section 422 of the Code. To the
extent consistent with the requirements of Section 422 of the Code and the
regulations thereunder, and other applicable legal requirements (including
applicable stock exchange requirements), Common Stock issued under Substitute
Awards shall not reduce the number of shares of Common Stock available for
Awards under the Plan. The shares which may be delivered under Substitute Awards
shall be in addition to the limitations set forth in this Section 3(a) on the
number of shares available for issuance under the Plan, and such Substitute
Awards shall not be subject to the per-Participant Award limits described in
Section 3(c) below.

b. Type of Shares. Shares of Common Stock delivered by the Company under the
Plan may be authorized but unissued shares of Common Stock or previously issued
shares of Common Stock acquired by the Company. No fractional shares of Common
Stock will be delivered under the Plan; provided that the Board may, in its sole
discretion, provide for the delivery of cash in lieu of any fractional shares
that would otherwise be deliverable hereunder.

c. Section 162(m) Limits. The following additional limits will apply to Awards
of the specified type granted (other than a non-employee member of the Board,
whose Awards shall be subject to the limits set forth in subsection (d) below)
in any calendar year:

 

  (1) Options: 1,665,000 shares of Common Stock.

 

  (2) SARs: 1,665,000 shares of Common Stock.

 

  (3) Awards (other than Options or SARs) that are denominated in shares of
Common Stock: 647,682 shares of Common Stock.

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year will be aggregated and made subject
to one limit; (ii) the share limits applicable to Options and SARs refer to the
number of shares of Common Stock underlying such Awards; and (iii) the share
limit under clause (3) refers to the maximum number of shares of Common Stock
that may be delivered, or the value of which could be paid in cash or other
property, under an Award or Awards of the type specified in clause (3) assuming
a maximum payout. The foregoing provisions will be construed in a manner
consistent with Section 162(m) of the Code, including, without limitation, where
applicable, the rules under Section 162(m) of the Code pertaining to permissible
deferrals of exempt awards.

 

2



--------------------------------------------------------------------------------

d. Limitation on Awards to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, including subsection (c) above, in the
case of a non-employee member of the Board (a “Director”), additional limits
shall apply such that the maximum grant-date fair value of Awards granted in any
calendar year during any part of which the Director is then eligible under the
Plan shall be $500,000, or $800,000 for the calendar year in which such Director
is first elected or appointed to the Board, in each case, computed in accordance
with FASB ASC Topic 718 (or any successor provision). The foregoing additional
limits related to Directors of the Company shall not apply to any Award or
shares of Common Stock granted pursuant to a Director’s election to receive an
Award or shares of Common Stock in lieu of cash retainers or other fees (to the
extent such Award or shares of Common Stock have a fair value equal to the value
of such cash retainers or other fees).

e. Adjustment to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718 (or any successor
provision), the Board shall make appropriate adjustments to (i) the number and
class of securities that may be delivered in satisfaction of Awards under the
Plan, (ii) the number and class of securities, vesting schedule and exercise
price per share or base value subject to each then outstanding or subsequently
granted Award, and (iii) any other provision of Awards effected by such change.
The Board may also make adjustments of the type described in the preceding
sentence to take into account distributions to stockholders other than those
provided for in the preceding sentence, or any other event, if the Board
determines that adjustments are appropriate to avoid distortion in the operation
of the Plan, having due regard for the qualification of Incentive Stock Options
under Section 422 of the Code, the requirements of Section 409A of the Code, and
for the performance-based compensation rules of Section 162(m) of the Code, to
the extent applicable. References in the Plan to shares of Common Stock will be
construed to include any stock or securities resulting from an adjustment
pursuant to this Section 3(e).

4. Stock Options and SARs

a. General. The Board may grant options to purchase Common Stock (each, an
“Option”) and SARs, determine the number of shares of Common Stock to be covered
by each Option or SAR, the exercise price (or the base value from which
appreciation is measured) of each Option or SAR and the conditions and
limitations applicable to the exercise of each Option, SAR and the Common Stock
issued upon the exercise thereof, including vesting provisions, repurchase
provisions and restrictions relating to applicable federal or state securities
laws, as it considers advisable. SARs may be settled in shares of Common Stock,
cash or other property. Notwithstanding anything in the Plan to the contrary,
eligibility for Options other than Incentive Stock Options shall be limited to
individuals who are providing direct services on the date of grant of the Option
to the Company or to a subsidiary of the Company that would be described in the
first sentence of Section 1.409A-1(b)(5)(iii)(E) of the Treasury regulations.

b. Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option,” as defined in Section 422 of the Code (an “Incentive Stock
Option”), shall be granted only to individuals who are employees of the Company
or of a “parent corporation” or “subsidiary corporation” of the Company as those
terms are defined in Section 424 of the Code.

 

3



--------------------------------------------------------------------------------

All Incentive Stock Options that are granted pursuant to the Plan shall be
subject to, and shall be construed consistently with, the requirements of
Section 422 of the Code. The Board and the Company shall have no liability if an
Option or any part thereof that is intended to be an Incentive Stock Option does
not qualify as such. An Option or any part thereof that does not qualify as, or
is not intended to be, an Incentive Stock Option is referred to herein as a
“Nonstatutory Stock Option”.

c. Exercise Price. The Board shall establish the exercise price (or the base
value from which appreciation is measured) at the time each Option or SAR is
granted and specify such exercise price or base value in the applicable option
or SAR agreement. Notwithstanding the foregoing, the exercise price (or the base
value from which appreciation is to be measured) of each Award requiring
exercise shall be no less than 100% (in the case of an Incentive Stock Option
granted to a ten-percent shareholder within the meaning of subsection (b)(6) of
Section 422, 110%) of the Fair Market Value of the Common Stock subject to the
Award, determined as of the date of grant, or such higher amount as the Board
may determine in connection with the grant or as otherwise determined by the
Board with respect to a Substitute Award.

d. Term. Each Option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable Award
agreement, provided, however, that no Option or SAR will be granted for a term
in excess of 10 years (or 5 years, in the case of an Incentive Stock Option
granted to a ten-percent shareholder within the meaning of Section 422(b)(6) of
the Code).

e. Time and Manner of Exercise. Unless the Board expressly provides otherwise,
Options and SARs may be exercised only by delivery to the Company of a written
notice of exercise signed by the proper person, or any other form of notice
approved by the Board, together with payment in full as specified in
Section 4(f). Any attempt to exercise such an Award by any person other than the
Participant will not be given effect unless the Board has received such evidence
as it may require that the person exercising the Award has the right to do so.

f. Payment Upon Exercise. No shares shall be delivered pursuant to any exercise
of an Option until the Company receives payment in full of the exercise price in
the manner provided in the applicable Award agreement. Methods of payment may
include any of the following or any combination thereof or any other form of
lawful consideration, as determined by the Board in its sole discretion:
(i) cash, check or wire transfer of funds; (ii) promissory note; (iii) shares of
Common Stock owned by the Participant valued at Fair Market Value;
(iv) so-called “cashless exercise” or “net issuance”; and (v) arrangements with
a broker or other financial institution for the prompt payment of the exercise
price to the Company.

g. Prohibition of Repricing. Subject to Section 3(e) and Section 7(e), the Board
is prohibited from amending any outstanding Option or SAR granted under the Plan
to provide an exercise price per share or base value that is lower than the
then-current exercise price per share or base value of such outstanding Option
without stockholder approval. The Board is also prohibited from (i) cancelling
any outstanding Options or SARs and granting in substitution therefor new
Options or SARs covering the same or a different number of shares of Common
Stock and having an exercise price per share lower than the then-current
exercise price per share of the cancelled Option or SAR, or (ii) cancelling any
outstanding Options or SARs that have an

 

4



--------------------------------------------------------------------------------

exercise price or base value greater than the Fair Market Value of a share of
Common Stock on the date of such cancellation in exchange for cash or other
consideration, in each case, without stockholder approval.

h. No Reload Rights. No Option or SAR granted under the Plan shall contain any
provision entitling a Participant to the automatic grant of additional Options
or SARs in connection with any exercise of the original Option or SAR.

5. Stock Awards

a. Grants. The Board may grant Awards entitling Participants to acquire shares
of Common Stock for any lawful consideration (a “Stock Award”). The Board may,
but need not, provide that such Stock Award shall be subject to forfeiture to
the Company in the event that conditions specified by the Board in the
applicable Award agreement are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (a
“Restricted Stock Award”).

b. Terms and Conditions. The Board shall determine the terms and conditions of
any such Stock Award. In the case of a Restricted Stock Award, any stock
certificates issued in respect thereof shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by a Participant, in a manner determined by the Board, to
receive amounts due to the Participant in the event of the Participant’s death
(the “Designated Beneficiary”). In the absence of an effective designation by a
Participant, Designated Beneficiary shall mean the Participant’s estate.

6. Other Stock-Based Awards

The Board shall have the right to grant other Awards (“Other Stock-Based
Awards”) based upon or with reference to the Common Stock and having such terms
and conditions as the Board may determine, including, without limitation, the
grant or sale of shares of Common Stock based upon certain conditions, the grant
of securities convertible into Common Stock and the grant of phantom stock
awards or stock units, which may be settled in cash or stock.

7. General Provisions Applicable to All Awards

a. Transferability of Awards. Neither Incentive Stock Options nor, except as the
Board may otherwise expressly determine or provide in an Award agreement, other
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered
by the person to whom they are granted, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
life of the Participant, Awards requiring exercise shall be exercisable only by
the Participant. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.

b. Award Provisions. The Board will determine the terms of all Awards, including
the time or times as which an Award will vest or become exercisable and the
terms on which an Award requiring exercise will remain exercisable, in each
case, provided that such terms and conditions

 

5



--------------------------------------------------------------------------------

do not contravene the provisions of the Plan. Each Award shall be evidenced by
an Award agreement in such form as the Board shall determine or as executed by
an officer of the Company pursuant to authority delegated by the Board. By
accepting (or, under such rules as the Board may prescribe, being deemed to have
accepted) an Award, the Participant will be deemed to have agreed to the terms
of the Award and the Plan. Notwithstanding any provision of this Plan to the
contrary, Substitute Awards may contain terms and conditions that are
inconsistent with the terms and conditions specified herein, as determined by
the Board.

c. Board Discretion. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

d. Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under an Award. Unless the Board expressly provides otherwise, however,
the following rules will apply if a Participant’s employment or other service
terminates:

(i) Immediately upon the cessation of the Participant’s employment or other
service relationship, each Award requiring exercise that is then held by the
Participant or by the Participant’s permitted transferees, if any, will (except
as provided in (ii), (iii), and (iv) below) cease to be exercisable and will
terminate, and, all other Awards that are then held by the Participant or by the
Participant’s permitted transferees, if any, to the extent not already vested
will be forfeited.

(ii) Subject to (iii) and (iv) below, all Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s employment or other service
relationship, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of three (3) months or (ii) the period ending on the
latest date on which such Option or SAR could have been exercised without regard
to this 7(d), and will thereupon immediately terminate.

(iii) Subject to (iv) below, all Options and SARs held by a Participant or the
Participant’s permitted transferees, if any, immediately prior to the cessation
of the Participant’s employment or other service relationship due to his or her
death or Disability, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one-year period ending with the first anniversary of the
date of such cessation of employment or other service relationship, as
applicable (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 7(d), and will
thereupon immediately terminate.

(iv) All Stock Options and SARs (whether or not vested) held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s employment or other service relationship will
immediately terminate upon such cessation of employment or other service
relationship if the termination is for Cause or occurs in circumstances that in
the sole determination of the Board would have constituted grounds for the
Participant’s employment or other service relationship to be terminated for
Cause.

 

6



--------------------------------------------------------------------------------

e. Acquisition of the Company.

(i) Consequences of an Acquisition. In connection with an Acquisition (as
defined below), the Board or the board of directors of the surviving or
acquiring entity (as used in this Section 7(e)(i), also the “Board”) may, with
respect to outstanding Awards (on the same basis or on different bases and on
such terms and conditions as the Board shall specify) make appropriate provision
for the continuation of such Awards by the Company or the assumption of, or
substitution for, such Awards by the surviving or acquiring entity or for the
substitution on an equitable basis for the shares then subject to such Awards
either (a) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Acquisition, (b) shares of stock of the
surviving or acquiring corporation or (c) such other securities or other
consideration as the Board deems appropriate, the fair market value of which (as
determined by the Board in its sole discretion) shall not materially differ from
the Fair Market Value of the shares of Common Stock subject to such Awards
immediately preceding the Acquisition. In addition to, in lieu of, or in
combination with the foregoing, with respect to unexercised Options or other
unexercised Awards, the Board may, on the same basis or on different bases and
on such terms and conditions as the Board shall specify, upon written notice to
the affected Participants, provide that one or more such Options or Awards (or
the vested portion thereof) must be exercised, in whole or in part, within a
specified number of days of the date of such notice, at the end of which period
such unexercised Options or unexercised Awards (or the vested portion thereof)
shall terminate in their entirety, and/or provide that one or more unexercised
Options or unexercised Awards (or the vested portion thereof), in whole or in
part, shall be terminated in their entirety in exchange for a cash payment equal
to the Fair Market Value (as determined by the Board in its sole discretion) of
the shares subject to such unexercised Options or unexercised Awards (or the
vested portion thereof) minus the exercise price (or base price) thereof, if
applicable, and that if the exercise or purchase price (or base value) of an
Award is equal to or greater than the Fair Market Value of one share of Stock,
such Award shall be cancelled for no consideration. Unless otherwise determined
by the Board (on the same basis or on different bases and on such terms and
conditions as the Board shall specify), any repurchase rights, vesting
provisions or other rights of the Company that relate to an Option or other
Award shall continue to apply to consideration, including cash, that has been
substituted, assumed or amended for an Option or other Award pursuant to this
paragraph. The Company may hold in escrow all or any portion of any such
consideration in order to effectuate any continuing restrictions.

(ii) Acquisition Defined. An “Acquisition” shall mean: (w) the sale of the
Company in which the stockholders of the Company in their capacity as such no
longer own a majority of the outstanding equity securities of the Company (or
its successor); or (x) a consolidation, merger or similar transaction in which
the Company is not the surviving corporation; or (y) any sale of all or
substantially all of the assets or capital stock of the Company (other than in a
spin-off or similar transaction) or (z) any other change of control or
acquisition of the business of the Company, as determined by the Board.

(iii) Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or an Affiliate or the acquisition by the Company of
property or stock of an entity, the Board may grant Substitute Awards under the
Plan. The Substitute Awards shall be granted on such terms and conditions as the
Board considers appropriate in the circumstances.

 

7



--------------------------------------------------------------------------------

f. Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. All payments with respect to an Award will
be subject to reduction for applicable tax or other legally or contractually
required withholdings. The Board may, in its sole discretion, allow Participants
to satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares underlying the Award creating the tax obligation,
valued at their Fair Market Value (but not in excess of the minimum withholding
required by law or such greater amount that would not result in adverse
accounting consequences to the Company in the discretion of the Board). The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant. The Board may
impose such restrictions in connection therewith as may be necessary to avoid
any transaction that might give rise to liability under Section 16(b) of the
Exchange Act.

g. Amendment of Awards. The Board may amend, modify or terminate any outstanding
Award at any time, including, but not limited to, if the Board determines that
the provisions of the Plan or any Award are in contravention of any law or
regulation of any governmental entity or self-regulatory organization with
jurisdiction over the Company, or would have material adverse effects on the
taxation of the Company or the Participant; provided, that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant. For the avoidance of doubt, the foregoing
shall not limit the Board’s ability under Section 3(e) or Section 7(e) to make
adjustments to Awards in accordance with the terms of such sections.

h. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares of Common Stock previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations. The Company may require, as a condition to exercise of the Award
or delivery of shares of Common Stock under an Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act of 1933, as amended, or any applicable state or
non-U.S. securities law. Any Common Stock required to be issued to Participants
under the Plan will be evidenced in such manner as the Board may deem
appropriate, including book-entry registration or delivery of stock
certificates. In the event that the Board determines that stock certificates
will be issued to Participants under the Plan, the Administrator may require
that certificates evidencing Common Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Common Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

 

8



--------------------------------------------------------------------------------

i. Acceleration. The Board may at any time accelerate the vesting or
exercisability of an Award, despite the fact that the foregoing actions may
(i) cause the application of Sections 280G and 4999 of the Code if a change in
ownership or control of the Company occurs, (ii) disqualify all or part of an
Option as an Incentive Stock Option, or (iii) cause any other adverse or
potentially adverse tax or other consequences. In the event of the acceleration
of the vesting or exercisability of any Award, including pursuant to
Section 7(e), the Board may provide, as a condition of such accelerated vesting
or exercisability, that the Common Stock or other substituted consideration,
including cash, with respect to which vesting or exercisability has been
accelerated shall be restricted and subject to forfeiture back to the Company on
the terms and conditions as the Board may impose.

j. Dividends, etc. In the discretion of the Board, any Award under the Plan may
provide the Participant with dividends or dividend equivalents payable currently
or deferred with or without interest. Any entitlement to dividend equivalents or
similar entitlements shall be established and administered either consistent
with an exemption from, or in compliance with the requirements of, Section 409A
of the Code. Dividends or dividend equivalent amounts payable in respect of
Awards may be subject to such limits or restrictions or alternative terms as the
Board may impose.

k. Use for Settlement or Compensation. Awards may be made available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. For
example, but without limiting the generality of the foregoing, awards under
other compensatory plans or programs of the Company or its Affiliates may be
settled in Common Stock under the Plan if the Board so determines, in which case
the shares delivered shall be treated as awarded under the Plan (and shall
reduce the number of shares thereafter available under the Plan in accordance
with the rules set forth in Section 3). In any case where an award is made under
another plan or program of the Company or its Affiliates and such award is
intended to qualify as exempt performance-based compensation under
Section 162(m) of the Code, and such award is settled by the delivery of Common
Stock or another Award under the Plan, the applicable Section 162(m) limitations
under both the other plan or program and under the Plan shall be applied to the
Plan as necessary (as determined by the Board) to preserve the availability of
such exemption.

l. Section 409A. Each Award shall contain such terms as the Board determines,
and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A of the Code
or (ii) satisfies such requirements. In construing the Plan or any Award
relating to the payment upon a termination or cessation of employment of any
amounts that constitute a deferral of compensation subject to Section 409A of
the Code, references to termination or cessation of employment, separation from
service, retirement or similar or correlative terms shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein).
Notwithstanding anything to the contrary in the Plan or any Award, if at the
time of the Participant’s termination of employment, the Participant is a
“specified employee,” within the meaning of Treasury regulation 1.409A-1(i), as
determined in the Board’s sole discretion, any and all amounts payable pursuant
to any Award that constitute a deferral of compensation subject to Section 409A
of the Code and would (but for this provision) be payable

 

9



--------------------------------------------------------------------------------

within six (6) months following the date of termination of employment, shall
instead be paid on the next business day following the expiration of such six
(6) month period or, if earlier, upon the Participant’s death; except (A) to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury Regulation Section 1.409A-1(b), as determined by the Board
in its reasonable good faith discretion or (B) other amounts or benefits that
are not subject to the requirements of Section 409A of the Code.

m. Section 162(m). This Section 7(m) applies to any Performance Award intended
to qualify as exempt performance-based compensation under Section 162(m) of the
Code, as determined by the Board. In the case of any Performance Award to which
this
7(m) applies (other than, with respect to clauses (ii), (iii) and (iv), Options
and SARs), (i) the Plan and such Award will be construed and administered to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exemption; (ii) the Board will preestablish, in writing and no later
than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is consistent with qualifying
the Award for such exemption), one or more Performance Criteria applicable to
such Award, the amount or amounts that will be payable or earned (subject to
reduction as describe below) if the Performance Criteria are achieved, and such
other terms and conditions as the Administrator deems appropriate with respect
to the Award; (iii) at the close of the applicable Performance Period the Board
will certify whether the applicable Performance Criteria have been attained; and
(iv) no amount will be paid under such Award unless the Performance Criteria
applicable to the payment of such amount have been so certified, except as
provided by the Board consistent with such exemption; and (v) the Board may, in
its sole and absolute discretion (either in individual cases or in ways that
affect more than one Participant), reduce the actual payment, if any, to be made
under such Award to the extent consistent with such exemption.

n. Forfeiture. Awards held by a Participant are subject to forfeiture,
termination and rescission, and a Participant will be obligated to return to the
Company payments received with respect to Awards, in each case (i) to the extent
provided in a Participant’s Award, (ii) in accordance with any applicable
Company clawback or recoupment policy, as such policy may be amended and in
effect from time to time, or (iii) as otherwise required by law or applicable
stock exchange listing standards, including, without limitation, Section 10D of
the Securities Exchange Act of 1934, as amended. Each Participant, by accepting
an Award pursuant to the Plan, agrees to return the full amount required under
this Section 7(n) at such time and in such manner as the Board shall determine
in its sole discretion and consistent with applicable law. The Company will not
be responsible for any adverse tax or other consequences to a Participant that
may arise in connection with this Section 7(n).

8. Miscellaneous

a. Definitions.

(i) “Affiliate” means any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
and Section 414(c) of the Code.

(ii) “Award” means any Option, SAR, Stock Award, Restricted Stock Award,
Performance Award and Other Stock-Based Award granted under the Plan.

 

10



--------------------------------------------------------------------------------

(iii) “Cause” means, in the case of any Participant who is party to an
employment, severance-benefit, change in control or similar agreement with the
Company or any of its Affiliates that contains a definition of “Cause,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan for so long as such agreement remains in effect. In
the case of any other Participant, except as expressly provided otherwise in an
Award agreement, “Cause” shall mean, as determined by the Board in its sole
discretion,: (i) the Participant’s willful failure to perform (other than by
reason of Disability), or material negligence in the performance, his/her duties
and responsibilities to the Company or any of its Affiliates; (ii) material
breach by the Participant of any provision of the Plan, the Award agreement or
any other agreement with the Company or any of its Affiliates; or (iii) other
conduct by the Participant that is materially harmful to the business, interests
or reputation of the Company or any of its Affiliates.

(iv) “Company” means Agenus Inc.

(v) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(vi) “Common Stock” means common stock of the Company, par value $0.01 per
share.

(vii) “Disability” means, in the case of any Participant who is party to an
employment, severance-benefit, change in control or similar agreement with the
Company or any of its Affiliates that contains a definition of “Disability,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan for so long as such agreement remains in effect. In
the case of any other Participant, except as expressly provided otherwise in an
Award agreement, “Disability” shall mean such Participant’s having been
continuously disabled from performing duties assigned to the Participant for a
period of not less than six consecutive calendar months, in which case such
Disability shall be deemed to have commenced on the date following the end of
such six consecutive calendar months.

(viii) “Fair Market Value” means, as of a particular date, (i) the closing price
for a share of Common Stock as reported on the NASDAQ Stock Market (or on any
other national securities exchange on which the Stock is then listed) for that
date or, if no closing price is reported for that date, the closing price on the
next preceding date for which a closing price was reported or (ii) in the event
that the Common Stock is not traded on a national securities exchange, the fair
market value of a share of Stock determined by the Board consistent with the
rules of Section 422 and Section 409A of the Code, to the extent applicable.

(ix) “Performance Award” means an Award subject to Performance Criteria. The
Committee in its discretion may grant Performance Awards that are intended to
qualify as exempt performance-based compensation under Section 162(m) of the
Code and Performance Awards that are not intended to so qualify.

(x) “Performance Criteria” means specified criteria, other than the mere
continuation of employment or the mere passage of time, the satisfaction of
which is a condition for the vesting, payment or full enjoyment of an Award. A
Performance Criterion and any targets with respect thereto determined by the
Board need not be based upon an increase, a positive or improved result or
avoidance of loss and may be applied to a Participant individually, or

 

11



--------------------------------------------------------------------------------

to a business unit or division or the Company as a whole. For Awards intended to
qualify as exempt performance-based compensation under Section 162(m) of the
Code, a Performance Criterion will mean an objectively determinable measure or
objectively determinable measures of performance relating to any or any
combination of the following or any derivation of the following (measured either
absolutely or comparatively (including, without limitation, by reference to an
index or indices or a specified peer group or a select group of companies) and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof and subject to such adjustments, if any, as the Board
specifies, consistent with the requirements of Section 162(m)) of the Code:
sales; revenues; assets; expenses; earnings before or after deduction for all or
any portion of interest, taxes, depreciation, amortization or equity expense,
whether or not on a continuing operations or an aggregate or per share basis;
return on equity, investment, capital, capital employed or assets; one or more
operating ratios; operating income or profit, including on an after-tax basis;
net income; debt levels or reduction, leverage ratios or credit rating; market
share; capital expenditures; cash flow (including, but not limited to, operating
cash flow and free cash flow); stock price; stockholder return; sales of
particular products or services; customer acquisition, expansion and retention;
regulatory compliance; regulatory or other filings or approvals; research,
development, clinical, regulatory, manufacturing or product development
milestones; discovery, preclinical or clinical stage scientific discoveries,
objectives or inventions; manufacturing or process developments; acquisitions
and divestitures (in whole or in part); new or expanded joint ventures,
strategic alliances, licenses, collaborations or partnerships, or achievement of
milestones under any of the foregoing; spin-offs, split-ups and the like;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity), refinancings or other capital raising transactions; receipt of
alternative financing; implementation or completion of critical projects;
employee satisfaction; achievements in strengthening the Company’s intellectual
property position; recruiting and maintaining personnel; transactions that would
constitute a change of control; or any combination of the foregoing. Provided
that the Board has specified at least one Performance Criterion intended to
qualify an Award as performance-based under Section 162(m) of the Code, the
Board may specify other performance goals or criteria (whether or not enumerated
in the Plan) as a basis for its exercise of negative discretion with respect to
the Award. To the extent consistent with the requirements of Section 162(m) of
the Code, the Board may establish that, in the case of any Award intended to
qualify as exempt performance-based compensation under Section 162(m) of the
Code, one or more of the Performance Criteria applicable to such Award will be
adjusted in an objectively determinable manner to reflect events (for example,
the impact of charges for restructurings, discontinued operations, mergers,
acquisitions, and other unusual or infrequently occurring items, and the
cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria. With
respect to Awards that are not intended to qualify as exempt performance-based
compensation under Section 162(m) of the Code, the Board may provide that such
Award, and any related Performance Criterion or Criteria, will be adjusted in a
manner as determined by the Committee in its sole discretion.

 

12



--------------------------------------------------------------------------------

(xi) “Performance Period” means one or more periods of time, established by the
Board in its sole discretion, during which attainment of Performance Criteria
with respect to one or more Performance Awards are to be measured.

(xii) “Substitute Awards” means Awards issued under the Plan in substitution for
equity awards of an acquired company that are converted, replaced, or adjusted
in connection with the acquisition.

b. No Right to Employment, Service on the Board or Other Status. No person shall
have any claim or right to be granted an Award, and the grant of an Award shall
not be construed as giving any Participant the right to continued employment,
service on the Board or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan.

c. No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

d. Effect on Other Benefit Plans. Unless specifically provided otherwise in an
applicable Award, the amount of any compensation deemed to be received by a
Participant as a result of the receipt or exercise of an Award will not
constitute “earnings” with respect to which any other benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

e. Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board’s discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement. Without limiting the generality of the foregoing, the Board may
modify Awards granted to Participants who are foreign nationals or employed
outside the United States or establish sub-plans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

f. Effective Date and Term of Plan. The Plan was originally adopted by the Board
on March 12, 2009, was subsequently amended on each of March 15, 2012, March 7,
2013, February 26, 2014 and March 12, 2015 and was amended and restated in its
entirety as of April 8, 2016 (the “Amendment Date”). The Plan, as amended and
restated, shall become effective on the date following the Amendment Date on
which it is approved by the Company’s stockholders. No Awards shall be granted
under the Plan after the completion of ten years from the date on which the
Plan, as amended and restated, was approved by the Company’s stockholders, but
Awards previously granted may extend beyond that time.

 

13



--------------------------------------------------------------------------------

g. Amendment and Termination of Plan. The Board may amend, suspend or terminate
the Plan or any portion thereof at any time, subject to any required stockholder
approval under any applicable legal, regulatory or listing requirement.

h. Requirements of Corporate Law. Awards shall be granted and administered
consistent with the requirements of applicable Delaware law relating to the
issuance of stock and the consideration to be received therefor, and with the
applicable requirements of the stock exchanges, other trading systems or
national market on which the Stock is listed or entered for trading, in each
case as determined by the Board.

i. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of Delaware, without
regard to any applicable conflicts of law, except as otherwise provided by the
express terms of an Award agreement or under a sub-plan described in
Section 8(e).

j. Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Delaware for the purpose of any suit,
action or other proceeding arising out of or based upon the Plan or any Award;
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon the Plan or an Award, except in the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of Delaware; and (c) waive, and agree not to assert, by way of motion
as a defense or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that the Plan or an Award or
the subject matter thereof may not be enforced in or by such court.

k. Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers. Notwithstanding anything
to the contrary in the Plan, nothing herein is to be construed as limiting the
ability of the Company and a Participant to agree to submit disputes arising
under the terms of the Plan or any Award made hereunder to binding arbitration
or as limiting the ability of the Company to require any eligible individual to
agree to submit such disputes to binding arbitration as a condition of receiving
an Award hereunder.

l. Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Board, nor any person
acting on behalf of the Company, any Affiliate, or the Board, shall be liable to
any Participant or to the estate or beneficiary of any Participant or to any
other holder of an Award by reason of any acceleration of income, or any

 

14



--------------------------------------------------------------------------------

additional tax (including any interest and penalties), asserted by reason of the
failure of an Award to satisfy the requirements of Section 422 or Section 409A
or the Code or by reason of Section 4999 of the Code, or otherwise asserted with
respect to the Award.

 

15